

116 S2464 IS: Nationwide Injunction Abuse Prevention Act of 2019
U.S. Senate
2019-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2464IN THE SENATE OF THE UNITED STATESSeptember 11, 2019Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to limit the authority of district courts to provide
			 injunctive relief, and for other purposes.
	
 1.Short titleThis Act may be cited as the Nationwide Injunction Abuse Prevention Act of 2019. 2.Limitation on authority of United States district courts to provide injunctive relief (a)In generalChapter 85 of title 28, United States Code, is amended by adding at the end the following:
				
 1370.Limitation on authority to provide injunctive reliefNotwithstanding any other provision of law, no district court may issue any order providing injunctive relief unless the order is applicable only to—
 (1)the parties to the case before the district court; or (2)the judicial district in which the order is issued..
 (b)Table of sectionsThe table of sections for chapter 84 of title 28, United States Code, is amended by adding at the end the following:
				1370. Limitation on authority to provide injunctive relief..